Status of Certain Opinions Issued in the Aftermath of the
Terrorist Attacks of September 11, 2001
Certain propositions stated in several opinions issued by the Office of Legal Counsel in
2001–2003 respecting the allocation of authorities between the President and Congress
in matters of war and national security do not reflect the current views of this Office.
January 15, 2009

MEMORANDUM OPINION FOR THE FILES
The purpose of this memorandum is to confirm that certain propositions stated in several opinions issued by the Office of Legal Counsel
(“OLC”) in 2001–2003 respecting the allocation of authorities between
the President and Congress in matters of war and national security do not
reflect the current views of this Office. We have previously withdrawn or
superseded a number of opinions that depended upon one or more of
these propositions. For reasons discussed herein, today we explain why
these propositions are not consistent with the current views of OLC, and
we advise that caution should be exercised before relying in other respects on the remaining opinions identified below. 1
The opinions addressed herein were issued in the wake of the atrocities
of 9/11, when policy makers, fearing that additional catastrophic terrorist
attacks were imminent, strived to employ all lawful means to protect the
Nation. In the months following 9/11, attorneys in the Office of Legal
Counsel and in the Intelligence Community confronted novel and complex legal questions in a time of great danger and under extraordinary
time pressure. Perhaps reflecting this context, several of the opinions
identified below do not address specific and concrete policy proposals,
but rather address in general terms the broad contours of legal issues
potentially raised in the uncertain aftermath of the 9/11 attacks. Thus,
several of these opinions represent a departure from this Office’s preferred practice of rendering formal opinions addressed to particular policy
1 This memorandum supplements the Memorandum for the Files from Steven G. Bradbury, Principal Deputy Assistant Attorney General, Office of Legal Counsel, Re: October
23, 2001 OLC Opinion Addressing the Domestic Use of Military Force to Combat
Terrorist Activities (Oct. 6, 2008). Neither memorandum is intended to suggest in any
way that the attorneys involved in the preparation of the opinions in question did not
satisfy all applicable standards of professional responsibility.

131

33 Op. O.L.C. 131 (2009)

proposals and not undertaking a general survey of a broad area of the law
or addressing general or amorphous hypothetical scenarios involving
difficult questions of law.
Mindful of this extraordinary historical context, we nevertheless believe it appropriate and necessary to confirm that the following propositions contained in the opinions identified below do not currently reflect,
and have not for some years reflected, the views of OLC. This Office
has not relied upon the propositions addressed herein in providing legal
advice since 2003, and on several occasions we have already acknowledged the doubtful nature of these propositions.
I. Congressional Authority Over Captured
Enemy Combatants
A number of OLC opinions issued in 2002–2003 advanced a broad assertion of the President’s Commander in Chief power that would deny
Congress any role in regulating the detention, interrogation, prosecution,
and transfer of enemy combatants captured in the global War on Terror.
The President certainly has significant constitutional powers in this area,
but the assertion in these opinions that Congress has no authority under
the Constitution to address these matters by statute does not reflect the
current views of OLC and has been overtaken by subsequent decisions of
the Supreme Court and by legislation passed by Congress and supported
by the President. The following opinions contain variations of this proposition:
1. Memorandum for William J. Haynes II, General Counsel, Department of Defense, from Jay S. Bybee, Assistant Attorney
General, Office of Legal Counsel, Re: The President’s Power as
Commander in Chief to Transfer Captured Terrorists to the
Control and Custody of Foreign Nations at 4–5 (Mar. 13, 2002)
(“Detainee Transfer Opinion”) (asserting that “the power to dispose of the liberty of individuals captured and brought under the
control of United States armed forces during military operations
remains in the hands of the President alone” because the Constitution does not “specifically commit[] the power to Congress”;
“The treatment of captured enemy soldiers is but one of the
many facets of the conduct of war, entrusted by the Constitution
in plenary fashion to the President by virtue of the Commander132

Status of Certain Opinions Issued in the Aftermath of the Terrorist Attacks

in-Chief Clause. Moreover, it is an area in which the President
appears to enjoy exclusive authority, as the power to handle captured enemy soldiers is not reserved by the Constitution in
whole or in part to any other branch of the government.”).
2. Memorandum for Daniel J. Bryant, Assistant Attorney General,
Office of Legislative Affairs, from Patrick F. Philbin, Deputy
Assistant Attorney General, Office of Legal Counsel, Re: Swift
Justice Authorization Act at 2, 12 (Apr. 8, 2002) (“Swift Justice
Opinion”) (“Indeed, Congress may no more regulate the President’s ability to convene military commissions or to seize enemy belligerents than it may regulate his ability to direct troop
movements on the battlefield.”; “Precisely because [military]
commissions are an instrument used as part and parcel of the
conduct of a military campaign, congressional attempts to dictate their precise modes of operation interfere with the means of
conducting warfare no less than if Congress were to attempt to
dictate the tactics to be used in an engagement against hostile
forces.”).
3. Memorandum for Daniel J. Bryant, Assistant Attorney General,
Office of Legislative Affairs, from John C. Yoo, Deputy Assistant Attorney General, Office of Legal Counsel, Re: Applicability of 18 U.S.C § 4001(a) to Military Detention of United States
Citizen at 10 (June 27, 2002) (“Congress may no more regulate
the President’s ability to detain enemy combatants than it may
regulate his ability to direct troop movements on the battlefield.”).
4. Memorandum for Alberto R. Gonzales, Counsel to the President,
from Jay S. Bybee, Assistant Attorney General, Office of Legal
Counsel, Re: Standards of Conduct for Interrogation under 18
U.S.C. §§ 2340–2340A at 35, 39 (Aug. 1, 2002) (“Interrogation
Standards Opinion”) (“Congress may no more regulate the President’s ability to detain and interrogate enemy combatants than
it may regulate his ability to direct troop movements on the battlefield.”; “Any effort by Congress to regulate the interrogation
of battlefield combatants would violate the Constitution’s sole
vesting of the Commander-in-Chief authority in the President.”)
(previously withdrawn).
133

33 Op. O.L.C. 131 (2009)

5. Memorandum for William J. Haynes II, General Counsel, Department of Defense, from John C. Yoo, Deputy Assistant Attorney General, Office of Legal Counsel, Re: Military Interrogation of Unlawful Enemy Combatants Held Outside the United
States at 13, 19 (Mar. 14, 2003) (declassified by Department of
Defense, Mar. 31, 2008) (“Military Interrogation Opinion”) (“In
our view, Congress may no more regulate the President’s ability
to detain and interrogate enemy combatants than it may regulate
his ability to direct troop movements on the battlefield.”; “Congress can no more interfere with the President’s conduct of the
interrogation of enemy combatants than it can dictate strategic
or tactical decisions on the battlefield.”) (previously withdrawn).
OLC has already withdrawn the last two opinions listed above, the
Interrogation Standards Opinion and the Military Interrogation Opinion.
See Definition of Torture Under 18 U.S.C. §§ 2340–2340A, 28 Op.
O.L.C. 294 (2004); Letter for William J. Haynes II, General Counsel,
Department of Defense, from Daniel B. Levin, Acting Assistant Attorney
General, Office of Legal Counsel, Re: Memorandum for William J.
Haynes II, General Counsel of the Department of Defense, from John
Yoo, Deputy Assistant Attorney General, Office of Legal Counsel, Re:
Military Interrogation of Alien Unlawful Combatants Held Outside the
United States (March 14, 2003) (“March 2003 Memorandum”) (Feb. 4,
2005). We have also previously expressed our disagreement with the
specific assertions excerpted from the Interrogation Standards Opinion:
The August 1, 2002, memorandum reasoned that “[a]ny effort by
Congress to regulate the interrogation of battlefield combatants
would violate the Constitution’s sole vesting of the Commander-inChief authority in the President.” I disagree with that view.
Responses of Steven G. Bradbury, Nominee to be Assistant Attorney
General for the Office of Legal Counsel, to Questions for the Record
from Senator Edward M. Kennedy, at 2 (Oct. 24, 2005).
The federal prohibition on torture, 18 U.S.C. §§ 2340–2340A, is
constitutional, and I believe it does apply as a general matter to the
subject of detention and interrogation of detainees conducted pursuant to the President’s Commander in Chief authority. The statement
to the contrary from the August 1, 2002, memorandum, quoted
134

Status of Certain Opinions Issued in the Aftermath of the Terrorist Attacks

above, has been withdrawn and superseded, along with the entirety
of the memorandum, and in any event I do not find that statement
persuasive. The President, like all officers of the Government, is not
above the law. He has a sworn duty to preserve, protect, and defend
the Constitution and faithfully to execute the laws of the United
States, in accordance with the Constitution.
Responses of Steven G. Bradbury, Nominee to be Assistant Attorney
General for the Office of Legal Counsel, to Questions for the Record
from Senator Richard J. Durbin, at 1 (Oct. 24, 2005).
Here, we record our conclusion that the assertions excerpted above are
not the position of OLC.
It is well established that the President has broad authority as Commander in Chief to take military actions in defense of the country. See,
e.g., Power to Use the Armed Forces Abroad Without Statutory Authorization, 4A Op. O.L.C. 185, 187 (1980) (“The power to deploy troops
abroad without the initiation of hostilities is the most clearly established
exercise of the President’s general power as a matter of historical practice.”); Training of British Flying Students in the United States, 40 Op.
Att’y Gen. 58, 62 (1941) (recognizing the President’s authority to “dispose of troops and equipment in such manner and on such duties as best
to promote the safety of the country”). Furthermore, this Office has
recognized that Congress may not unduly constrain or inhibit the President’s exercise of his constitutional authority in these areas. See, e.g.,
Placing of United States Armed Forces Under United Nations Operational or Tactical Control, 20 Op. O.L.C 182, 185 (1996) (Congress “may not
unduly constrain or inhibit the President’s authority to make and to implement the decisions that he deems necessary or advisable for the successful conduct of military missions in the field”). We have no doubt that
the President’s constitutional authority to deploy military and intelligence
capabilities to protect the interests of the United States in time of armed
conflict necessarily includes authority to effectuate the capture, detention,
interrogation, and, where appropriate, trial of enemy forces, as well as
their transfer to other nations. Cf., e.g., Hamdi v. Rumsfeld, 542 U.S. 507,
518 (2004) (plurality opinion) (describing important incidents of war).
At the same time, Article I, Section 8 of the Constitution also grants
significant war powers to Congress. We recognize that a law that is
constitutional in general may still raise serious constitutional issues if
135

33 Op. O.L.C. 131 (2009)

applied in particular circumstances to frustrate the President’s ability to
fulfill his essential responsibilities under Article II. Nevertheless, the
sweeping assertions in the opinions above that the President’s Commander in Chief authority categorically precludes Congress from enacting any
legislation concerning the detention, interrogation, prosecution, and
transfer of enemy combatants are not sustainable.
Congress’s power to “define and punish . . . Offences against the Law
of Nations,” U.S. Const. art. I, § 8, cl. 10, provides a basis for Congress
to establish the federal crime of torture, in accordance with U.S. treaty
obligations under the Convention Against Torture, and the War Crimes
Act offenses, in accordance, for example, with the “grave breach” provisions of the Geneva Conventions. This grant of authority also provides
a basis for Congress to establish a statutory framework, such as that set
forth in the Military Commissions Act of 2006, for trying and punishing
unlawful enemy combatants for violations of the law of war and other
hostile acts in support of terrorism. Without suggesting that congressional
enactment was necessary to authorize the establishment of military commissions, the President’s support for enactment of the Military Commissions Act following the Supreme Court’s decision in Hamdan v. Rumsfeld, 548 U.S. 557 (2006), confirms this view. The prior opinion of this
Office suggesting that Congress has no role to play concerning the prosecution of enemy combatants is incorrect. See Swift Justice Opinion at
17–19. Furthermore, the power “[t]o make Rules for the Government and
Regulation of the land and naval Forces,” U.S. Const. art. I, § 8, cl. 14,
gives Congress a basis to establish standards governing the U.S. military’s treatment of detained enemy combatants, including standards for,
among other things, detention, interrogation, and transfer to foreign
nations. This grant of authority would support, for example, the provisions of the Detainee Treatment Act of 2005 that address the treatment of
alien detainees held in the custody of the Department of Defense. We
disagree with the suggestion in the Detainee Transfer Opinion that this
Clause does not permit Congress to establish standards of conduct for the
military’s handling of detainees, but rather “is limited to the discipline of
U.S. troops.” Id. at 5.
The Captures Clause, which grants Congress power to “make Rules
concerning Captures on Land and Water,” U.S. Const. art. I, § 8, cl. 11,
also would appear to provide separate authority for Congress to legislate
with respect to the treatment and disposition of enemy combatants cap136

Status of Certain Opinions Issued in the Aftermath of the Terrorist Attacks

tured by the United States in the War on Terror. Two of the opinions
identified above reasoned that the Captures Clause grants authority to
Congress only with respect to captured enemy property, such as enemy
vessels seized on the high seas or materiel taken on the battlefield, and
not captured persons, such as the fighters or supporters of al Qaeda and
its affiliates who are detained by the United States in the global War on
Terror. See Swift Justice Opinion at 16–17; Detainee Transfer Opinion
at 5. This Office has substantial doubts about that view.
Sources from around the time of the Framing suggest that the Founders
understood battlefield “captures” to include the capture of enemy prisoners. During the Revolutionary War, the Continental Congress passed
legislation concerning not simply the capture of enemy vessels, but also
the capture and treatment of persons on board those vessels. See, e.g.,
4 Journals of the Continental Congress 1774–1789 254 (1906) (Worthington Chauncey Ford ed., 2005) (prohibiting the treatment of persons
“contrary to common usage, and the practice of civilized nations in war”);
10 Journals of the Continental Congress 1774–1789 295 (1908) (Worthington Chauncey Ford ed., 2005) (“[I]f the enemy will not consent to
exempt citizens from capture, agreeably to the law of nations, the commissioners be instructed positively to insist on their exchange, without
any relation to rank.”). Likewise, in 1801, Alexander Hamilton observed
that belligerents in war have the right “to capture the persons and property of each other.” Alexander Hamilton, The Examination No. 1 (Dec. 17,
1801) (emphasis added), quoted in 3 The Founders’ Constitution 100
(Philip B. Kurland & Ralph Lerner eds., 1997); see also id. (“War, of
itself, gives to the parties a mutual right to kill in battle, and to capture
the persons and property of each other. This is a rule of natural law; a
necessary and inevitable consequence of the state of war.”). Other early
commentators similarly understood the “law of capture” to encompass the
capture of prisoners of war, as well as the seizure of property. See Richard Lee, Treatise of Captures in War 45–63 (2d ed. 1803) (tracing the
evolution of the law concerning definition and treatment of captured
enemies); Emmerich de Vattel, The Law of Nations 394 (Joseph Chitty
ed., 1834) (1758) (explaining that persons or things “captured” by the
enemy are usually freed as soon as they fall into the hands of soldiers
belonging to their own nation); G.F. Martens, An Essay on Privateers,
Captures, and Particularly on Recaptures (1881) (Thomas Hartwell
137

33 Op. O.L.C. 131 (2009)

trans., 2004) (addressing the treatment by various nations of prisoners of
war as part of the law of captures).
The Supreme Court also presumed this understanding of the Captures
Clause in the early decision Brown v. United States, 12 U.S. (8 Cranch)
110 (1814), in which Chief Justice Marshall considered whether by virtue
of a declaration of war the President possessed authority to detain enemy
aliens (both enemy civilians and enemy combatants) and to confiscate
their property. After quoting the Captures Clause, the Court noted that
Congress had enacted laws regulating both enemy aliens and their property in the War of 1812, and concluded that those laws should govern the
actions of the Executive Branch in the conflict. See id. at 126 (“The act
concerning alien enemies, which confers on the president very great
discretionary powers respecting their persons, affords a strong implication that he did not possess those powers by virtue of the declaration of
war.”); see id. (citing an “act for the safe keeping and accommodation of
prisoners of war”). Insofar as the early Supreme Court, relying on the
Captures Clause, commented favorably on Congress’s authority to regulate the treatment of prisoners of war—and, indeed, actually suggested
that the exercise of such congressional authority counseled against locating the authority to detain enemy prisoners solely in the general war
powers of the President—we have substantial doubts about the assertion
that the Captures Clause grants no power to Congress with regard to the
detention and treatment of enemy combatants. 2
For all these reasons, the identified assertions in the five opinions excerpted above do not reflect the current views of OLC and should not be
treated as authoritative. This Office previously has withdrawn two of
those opinions in their entirety. Appropriate caution should be exercised
before relying in other respects on the remaining three opinions.

The survey of early historical examples in the Detainee Transfer Opinion similarly
does not support that opinion’s assertion that an “unbroken historical chain” recognizes
“exclusive Presidential control over enemy soldiers.” Id. at 19. To the contrary, that
history very usefully demonstrates a number of examples (such as the statute cited in
Brown) where Congress passed legislation addressing the circumstances of captured
soldiers. Although many of those measures simply authorized presidential action, and
were careful to preserve broad discretion for the President, they reflect an early understanding that Congress, as well as the President, has relevant authority in this area.
2

138

Status of Certain Opinions Issued in the Aftermath of the Terrorist Attacks

II. Interpreting FISA and Its Applicability
to Presidential Authority
A number of classified OLC opinions issued in 2001–2002 relied upon
a doubtful interpretation of the Foreign Intelligence Surveillance Act
(“FISA”). As the Department has previously acknowledged, these opinions reasoned that, unless Congress had made clear in FISA that it sought
to restrict presidential authority to conduct warrantless surveillance
activities in the national security area, FISA must be construed to avoid
such a reading, and these opinions asserted that Congress had not included such a clear statement in FISA. See Letter for Dianne Feinstein &
Sheldon Whitehouse, U.S. Senate, from Brian A. Benczkowski, Principal
Deputy Assistant Attorney General, Office of Legislative Affairs (May
13, 2008). All but one of these opinions have been withdrawn or superseded by later opinions of this Office. The remaining opinion containing
this questionable proposition is:
6. Memorandum for William J. Haynes II, General Counsel, Department of Defense, from John C. Yoo, Deputy Assistant Attorney General, Office of Legal Counsel, Re: [Classified Matter] at 13 (Feb. 8, 2002) (“Classified FISA Opinion”).
The proposition paraphrased above interpreting FISA and its applicability to presidential authority does not reflect the current analysis of the
Department of Justice and should not be relied upon or treated as authoritative for any purpose. The general rule of construction that statutes will
not be interpreted to conflict with the President’s constitutional authorities absent a clear statement that Congress intended to do so is unremarkable and fully consistent with longstanding precedents of this Office. See,
e.g., Memorandum for Alan Kreczko, Legal Adviser to the National
Security Council, from Walter Dellinger, Assistant Attorney General,
Office of Legal Counsel, Re: Applicability of 47 U.S.C section 502 to
Certain Broadcast Activities at 3 (Oct. 15, 1993) (“The President’s authority in these areas is very broad indeed, in accordance with his paramount constitutional responsibilities for foreign relations and national
security. Nothing in the text or context of [the statute] suggests that it was
Congress’s intent to circumscribe this authority. In the absence of a clear
statement of such an intent, we do not believe that a statutory provision of
this generality should be interpreted to restrict the President’s] constitu139

33 Op. O.L.C. 131 (2009)

tional powers” to conduct the Nation’s foreign affairs and to protect the
national security). The courts apply the same canon of statutory interpretation. See, e.g., Dep’t of the Navy v. Egan, 484 U.S. 518, 530 (1988)
(“[U]nless Congress has specifically provided otherwise, courts traditionally have been reluctant to intrude upon the authority of the Executive in
military and national security affairs.”). However, the application of this
canon of construction to conclude that FISA does not contain a clear
statement that Congress intended the statute to apply to the President’s
exercise of his constitutional authority is problematic and questionable,
given FISA’s express references to the President’s authority. The statements to this effect in earlier opinions of OLC were not supported by
convincing reasoning.
As set forth in the Justice Department’s white paper of January 19,
2006, addressing the legal basis for the surveillance activities of the
National Security Agency publicly described by the President in December 2005, the Department’s more recent analysis is different: Congress,
through the Authorization for Use of Military Force of September 18,
2001, Pub. L. No. 107-40, 115 Stat. 224 (“AUMF”), confirmed and
supplemented the President’s Article II authority to conduct warrantless
surveillance to prevent further catastrophic attacks on the United States,
and such authority confirmed by the AUMF could reasonably be, and
therefore had to be, read consistently with FISA, which explicitly contemplated that Congress could authorize electronic surveillance by a statute other than FISA. See U.S. Department of Justice, Legal Authorities
Supporting the Activities of the National Security Agency Described by
the President (Jan. 19, 2006) (“White Paper”). As the January 2006 White
Paper pointed out, “[i]n the specific context of the current armed conflict
with al Qaeda and related terrorist organizations, Congress by statute [in
the AUMF] had confirmed and supplemented the President’s recognized
authority under Article II of the Constitution to conduct such surveillance
to prevent further catastrophic attacks on the homeland.” Id. at 2. The
White Paper further explained the particular relevance of the canon of
constitutional avoidance to the NSA activities: “Even if there were ambiguity about whether FISA, read together with the AUMF, permits the
President to authorize the NSA activities, the canon of constitutional
avoidance requires reading these statutes to overcome any restrictions in

140

Status of Certain Opinions Issued in the Aftermath of the Terrorist Attacks

FISA and Title III, at least as they might otherwise apply to the congressionally authorized armed conflict with al Qaeda.” Id. at 3. 3
Accordingly, because the proposition highlighted above does not reflect the current views of this Office, appropriate caution should be exercised before relying in any respect on the Classified FISA Opinion as a
precedent of OLC.
III. Presidential Authority to Suspend Treaties
Two opinions of OLC from 2001 and 2002 asserted that the President,
under our domestic law, has unconstrained discretion to suspend treaty
obligations of the United States at any time and for any reason as an
aspect of the “executive Power” vested in him by the Constitution:
7. Memorandum for John B. Bellinger III, Legal Adviser to the
National Security Council, from John C. Yoo, Deputy Assistant
Attorney General, and Robert J. Delahunty, Special Counsel,
Office of Legal Counsel, Re: Authority of the President to Suspend Certain Provisions of the ABM Treaty at 12, 13 (Nov. 15,
2001) (“ABM Treaty Suspension Opinion”) (“The President’s
power to suspend treaties is wholly discretionary, and may be
exercised whenever he determines that it is in the national interest to do so. While the President will ordinarily take international law into account when deciding whether to suspend a treaty in
whole or in part, his constitutional authority to suspend a treaty
provision does not hinge on whether such suspension is or is not
consistent with international law.” (footnote omitted); “The
power unilaterally to suspend a treaty subsumes complete and
partial suspension: both kinds of suspension authority are comprehended within the ‘executive Power,’ U.S. Const, art. II, § 1,
cl. 1[.]”).
We recognize that the Supreme Court in Hamdan v. Rumsfeld refused to read the
AUMF to authorize the President to convene military commissions in contravention of
the Court’s interpretation of the Uniform Code of Military Justice. 548 U.S. at 557–58.
The Department’s 2006 White Paper, however, was based on the view that FISA, which
expressly contemplated that Congress may authorize warrantless surveillance in a separate statute, such as the AUMF, was more like the statute at issue in Hamdi, 18 U.S.C. §
4001(a), which prohibits detention of a U.S. citizen, “except pursuant to an act of Congress.” See White Paper at 20–23.
3

141

33 Op. O.L.C. 131 (2009)

8. Memorandum for Alberto R. Gonzales, Counsel to the President,
and William J. Haynes II, General Counsel, Department of Defense, from Jay S. Bybee, Assistant Attorney General, Office of
Legal Counsel, Re: Application of Treaties and Laws to al
Qaeda and Taliban Detainees at 11–13 (Jan. 22, 2002) (“Application of Treaties Opinion”) (reasoning that the President has
“unrestricted discretion, as a matter of domestic law, in suspending treaties”).
The highlighted assertions were based on generalizations from historical examples in which Presidents have acted in certain limited circumstances to terminate or suspend treaties. See, e.g., ABM Treaty Suspension Opinion at 14–18.
We have previously concluded in a file memorandum that the reasoning supporting these assertions is unconvincing. See Memorandum for the
Files from C. Kevin Marshall, Deputy Assistant Attorney General, and
Bradley T. Smith, Attorney-Adviser, Office of Legal Counsel, Re: Legal
Issues Regarding Proposed Broadcasts into Cuba at 2, 11–13 (May 23,
2007) (“Cuba Broadcasting File Memorandum”). We observed that
Presidents have traditionally suspended treaties where authorized by
Congress or where suspension was authorized by the terms of the treaty
or under recognized principles of international law, such as where another
party has materially breached the treaty or where there has been a fundamental change in circumstances. See id. at 6–13. We found the two opinions’ treatment of this history to be unpersuasive, their analysis equating
treaty termination with treaty suspension to be doubtful, and their consideration of the Take Care Clause to be insufficient. See id. at 11–13. For
those reasons, in 2006 we advised the Legal Adviser to the National
Security Council and the Deputy Counsel to the President not to rely on
the two opinions identified above to the extent they suggested that the
President has unlimited authority to suspend a treaty beyond the circumstances traditionally recognized. Id. at 13. We noted that the President, in
fact, had not relied upon the broad assertions of authority to suspend
treaties contained in the ABM Treaty Suspension Opinion and the Application of Treaties Opinion; the President decided not to suspend the Third
Geneva Convention as to Afghanistan, and he did not suspend the ABM
treaty (instead, the United States gave formal notice of withdrawal from
the treaty pursuant to its terms). Id. In summarizing the advice given in
142

Status of Certain Opinions Issued in the Aftermath of the Terrorist Attacks

2006 concerning the reliability of the 2001 and 2002 opinions, our file
memorandum emphasized that although we questioned the reasoning in
these opinions, we had no occasion to make a determination about the
extent of the President’s authority to suspend treaties:
The above critique is not meant to be a determination that under the
Constitution the President lacks authority to suspend treaties absent
authorization from Congress, the text, or background law. The
White House did not directly ask that question [in 2006], and we did
not purport to resolve it. There are arguments to be made based on
the Vesting Clause and other provisions of Article II, as well as history. Other prior opinions have suggested that the President could
have plenary authority to terminate treaties, and one can find scholars supporting such a view. The issue, however, is not nearly as
simple or clear as the [ABM Treaty Suspension Opinion] and [the
Application of Treaties Opinion] indicated, and we therefore are no
longer willing to advise the President to act in reliance upon those
memoranda’s more sweeping claims.
Id. (citation omitted).
We adhere to the 2007 Cuba Broadcasting File Memorandum, and,
accordingly, we confirm that the highlighted propositions from the ABM
Treaty Suspension Opinion and the Application of Treaties Opinion do
not reflect the current views of this Office and should not be treated as
authoritative, and that appropriate caution should be exercised before
relying upon these opinions in other respects.
IV. “National Self-Defense” as a Justification
for Warrantless Searches
A 2001 OLC opinion addressing the constitutionality of proposed FISA
amendments asserted the view that judicial precedents approving the use
of deadly force in self-defense or to protect others justified the conclusion
that warrantless searches conducted to defend the Nation from attack
would be consistent with the Fourth Amendment:
9. Memorandum for David S. Kris, Associate Deputy Attorney
General, from John C. Yoo, Deputy Assistant Attorney General,
Office of Legal Counsel, Re: Constitutionality of Amending
Foreign Intelligence Surveillance Act to Change the “Purpose”
143

33 Op. O.L.C. 131 (2009)

Standard for Searches at 8 (Sept. 25, 2001) (“FISA Amendments Opinion”) (reasoning that because the Government’s post9/11 interest in “preventing terrorist attacks against American
citizens and property within the continental United States” implicated the “right to self-defense . . . of the nation and of its citizens,” and because the courts had recognized that “deadly force
is reasonable under the Fourth Amendment if used in selfdefense or to protect others,” it was appropriate to conclude that
“[i]f the government’s heightened interest in self-defense justifies the use of deadly force, then it certainly would also justify
warrantless searches”).
We believe that this reasoning inappropriately conflates the Fourth
Amendment analysis for government searches with that for the use of
deadly force.
We do not doubt that the existence of a government interest in preventing catastrophic terrorist attacks is highly relevant in determining whether
a particular search would be “reasonable” under the Fourth Amendment.
Although warrants are often required in the criminal law context, the
Supreme Court has recognized warrantless searches to be “reasonable” in
a variety of situations involving “special needs” that go beyond the routine interest in law enforcement. See, e.g., Bd. of Educ. v. Earls, 536 U.S.
822, 828 (2002). Foreign intelligence collection may fit squarely within
the area of “special needs, beyond the normal need for law enforcement,”
particularly where it occurs in the midst of an ongoing armed conflict and
for the purpose of preventing a future terrorist attack. See White Paper at
37. Accordingly, as explained at length in the Department’s January 2006
White Paper, warrantless searches for such purposes may well be “reasonable” and consistent with the Fourth Amendment. Id. To the extent
that the FISA Amendments Opinion advances that straightforward proposition, we have no disagreement.
However, the FISA Amendments Opinion’s reliance on court decisions
involving the use of deadly force suggests a “self-defense” rationale
whereby the purpose behind a search would, standing alone, justify the
search for purposes of the Fourth Amendment. The Supreme Court has
recognized that the use of deadly force may be “reasonable” under the
Fourth Amendment where the “officer has probable cause to believe that
the suspect poses a threat of serious physical harm either to the officer or
144

Status of Certain Opinions Issued in the Aftermath of the Terrorist Attacks

to others.” Tennessee v. Garner, 471 U.S. 1, 12 (1985); see also Graham
v. Connor, 490 U.S. 386, 392 (1989). Under this rule, the circumstances
in which deadly force may be employed are highly fact-dependent and
require a showing that the officer believed that the suspect posed an
imminent threat of harm. The FISA Amendments Opinion’s assertion
that, “[i]f the government’s heightened interest in self-defense justifies
the use of deadly force, then it certainly would also justify warrantless
searches,” does not adequately account for the fact-dependent nature of
the Fourth Amendment’s “reasonableness” review, and does not expressly
recognize that the circumstantial factors relevant to the Tennessee v.
Garner self-defense analysis are not necessarily the same as those that
may determine the constitutional reasonableness of a particular search,
both in its inception and in its scope.
Accordingly, the highlighted reasoning in the FISA Amendments Opinion does not reflect the current views of OLC.
* * * * *
For all the foregoing reasons, the propositions highlighted in the nine
opinions identified above do not reflect the current views of the Office of
Legal Counsel and should not be treated as authoritative for any purpose.
A number of the opinions that contained these propositions have been
withdrawn or superseded and do not constitute precedents of this Office;
caution should be exercised before relying in other respects on the remaining opinions.
We have advised the Attorney General, the Counsel to the President,
the Legal Adviser to the National Security Council, the Principal Deputy
General Counsel of the Department of Defense, and appropriate offices
within the Department of Justice of these conclusions.
STEVEN G. BRADBURY
Principal Deputy Assistant Attorney General
Office of Legal Counsel

145